   Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 1 of 7 PageID #:6845




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 FREDDIE ADAMS, et al.,

        Plaintiffs,                              Case No.: 1:17-CV-08972-MFK

 vs.

 BRG SPORTS, INC., et al.,

      Defendants.
 JAMES BRADSHAW, et al.,

        Plaintiffs,                              Case No.: 1:18-CV-00129-MFK

 vs.

 BRG SPORTS, INC., et al.,

      Defendants.
 CORY BRANDON, et al.,

        Plaintiffs,                              Case No.: 1:17-CV-08544-MFK

 vs.

 BRG SPORTS, INC., et al.,

      Defendants.
 JEFFREY JONES, et al.,

        Plaintiffs,                              Case No.: 1:18-CV-07250-MFK

 vs.

 BRG SPORTS, INC.,

        Defendant.

                                  JOINT STATUS REPORT
       The parties submit the following joint status report regarding the work-up of these cases,

in advance of the upcoming telephonic status conference on May 3, 2021 (ECF No. 405 and 409):
   Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 2 of 7 PageID #:6846




       I.       Scheduling

       On December 24, 2020, the Court established the following remaining deadlines, based on

the assumption that it would rule on Defendants’ pending motions in March 2021. (ECF No. 380):

             o April 30, 2021: deadline for Rule 26(a)(2) rebuttal disclosures on issues other than
               general causation (i.e., case-specific experts);

             o June 14, 2021: deadline for completing case-specific (non-general causation) expert
               depositions; and

             o July 14, 2021: deadline for filing dispositive and Daubert motions.

On April 15, 2021, Defendants, with Plaintiffs’ agreement, moved the Court to extend these

deadlines, given that the Court had not yet ruled on Defendants’ pending motions, which were

potentially case-dispositive. (ECF No. 407) On April 16, 2021, the Court granted the motion and

stayed all deadlines pending the upcoming May 3, 2021 status conference. (ECF No. 408) On

April 17, 2021, the Court ruled on Defendants’ pending motions and ordered the parties to file a

joint status with a joint proposal for further proceedings by April 27, 2021. (ECF No. 409)

       II.      Agreed Court Action that the Court Can Take Without a Hearing

       A. Following the Court’s ruling on Defendants’ motions, the parties conferred regarding

             the remaining deadlines. The parties jointly propose the following revised schedule:

             o July 15, 2021: deadline for Rule 26(a)(2) rebuttal disclosures on issues other than
               general causation (i.e., case-specific experts);

             o August 30, 2021: deadline for completing case-specific (non-general causation)
               expert depositions; and

             o September 30, 2021: deadline for filing dispositive and Daubert motions.

       B. The defendants anticipate that following the completion of the remaining discovery

             outlined above, they will file additional motions, including motions based on case-

             specific issues as appropriate (e.g., statutes of limitations), as well as Daubert motions




                                                   2
   Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 3 of 7 PageID #:6847




               as to the plaintiffs’ experts, along with renewing their motion for summary judgment

               based on a lack of evidence sufficient to establish specific medical causation as to any

               of the remaining seven bellwether plaintiffs. Plaintiffs will continue to cooperate in

               discovery and file necessary pre-trial motions to ensure the initial trials of the

               bellwether cases in 2021 if the Court allows in-person jury trials by that date.

        III.      Progress of Discovery

        The fact discovery deadline has passed. Defendants have requested the depositions of

plaintiffs’ experts, Dr. Randall Benson and Michael Motley, in May 2021. Plaintiffs have

requested the depositions of Defendants’ case-specific experts to occur in August 2021.

        IV.       Is a Telephonic Hearing Necessary and Time Urgent?

        The parties do not believe that a telephonic hearing is necessary and time urgent at this

time.

Dated: April 27, 2021                            Respectfully submitted:

                                                 BOWMAN AND BROOKE LLP

                                                 By:     /s/ Paul G. Cereghini
                                                         Paul G. Cereghini (Pro Hac Vice)
                                                         BOWMAN AND BROOKE LLP
                                                         2901 North Central Avenue, Suite 1600
                                                         Phoenix, AZ 85012
                                                         Telephone: (602) 643-2300
                                                         Facsimile: (602) 248-0947
                                                         paul.cereghini@bowmanandbrooke.com

                                                         Robert L. Wise
                                                         Eden M. Darrell
                                                         BOWMAN AND BROOKE LLP
                                                         901 East Byrd Street, Suite 1650
                                                         Richmond, VA 23219
                                                         Telephone: (804) 649-8200
                                                         Facsimile: (804) 649-1762
                                                         rob.wise@bowmanandbrooke.com
                                                         eden.darrell@bowmanandbrooke.com



                                                     3
Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 4 of 7 PageID #:6848




                                         David J. Duke
                                         BOWMAN AND BROOKE LLP
                                         2901 Via Fortuna, Suite 500
                                         Austin, TX 78746
                                         Telephone: (512) 874-3800
                                         Facsimile: (512) 874-3801
                                         david.duke@bowmanandbrooke.com

                                         Mark H. Boyle
                                         Thomas Cushing
                                         DONOHUE BROWN MATHEWSON &
                                         SMYTH LLC
                                         140 South Dearborn Street, Suite 800
                                         Chicago, IL 60603
                                         Telephone: (312) 422-0900
                                         Facsimile: (312) 422-0909
                                         mark.boyle@dbmslaw.com
                                         cushing@dbmslaw.com

                                         Attorneys for the Defendants


                                   CIRCELLI WALTER & YOUNG, PLLC


                                   By:   /s/ Vincent P. Circelli
                                         Vincent P. Circelli (admitted pro hac vice)
                                         Kelli Walter
                                         CIRCELLI & WALTER, PLLC
                                         500 East 4th Street, Suite 250
                                         Fort Worth, TX 76102
                                         Telephone: (817) 697-4942
                                         Facsimile: (817) 697-4944
                                         vinny@cwylaw.com
                                         kelli@cwylaw.com




                                     4
Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 5 of 7 PageID #:6849




                                         EDELSON PC

                                         Jay Edelson
                                         Benjamin H. Richman
                                         EDELSON PC
                                         350 North LaSalle Street, 14th Floor
                                         Chicago, Illinois 60654
                                         Telephone: (312) 589-6370
                                         Facsimile: (312) 589-6378
                                         jedelson@edelson.com
                                         brichman@edelson.com


                                         Attorneys for Plaintiffs




                                     5
   Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 6 of 7 PageID #:6850




                                SIGNATURE CERTIFICATION

       Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and

Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for

Plaintiffs, and that I have obtained Plaintiffs’ counsel’s authorization to use his electronic signature

on this document.

                                                       /s/ David J. Duke
                                                       David J. Duke
                                                       BOWMAN AND BROOKE LLP
                                                       2901 Via Fortuna, Suite 500
                                                       Austin, TX 78746
                                                       Telephone: (512) 874-3800
                                                       Facsimile: (512) 874-3801
                                                       david.duke@bowmanandbrooke.com

                                                       Attorney for Defendants




                                                   6
   Case: 1:17-cv-08972 Document #: 411 Filed: 04/27/21 Page 7 of 7 PageID #:6851




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021, the foregoing Joint Status Report was filed with the

Clerk using the CM/ECF system, which will provide notice to all counsel of record.

                                                     /s/ Paul G. Cereghini
                                                     Paul G. Cereghini (Pro Hac Vice)
                                                     BOWMAN AND BROOKE LLP
                                                     2901 North Central Avenue, Suite 1600
                                                     Phoenix, AZ 85012
                                                     Telephone: (602) 643-2300
                                                     Facsimile: (602) 248-0947
                                                     paul.cereghini@bowmanandbrooke.com


                                                     Attorney for Defendants




                                                7
